                                    Case 2:20-cv-08535-JAK-E Document 20 Filed 04/28/21 Page 1 of 18 Page ID #:166



                                   1    GOODMAN LAW FIRM, APC
                                   2    Brett B. Goodman (SBN 260899)
                                        11440 W. Bernardo Ct., Suite 300
                                   3    San Diego, CA 92127
                                        858.757.7262 Direct
                                   4    858.757.7270 Facsimile
                                        brett@goodmanlawapc.com
                                   5
                                        Attorneys for Defendant
                                   6    Southwest Credit Systems, L.P.
                                   7
                                   8
                                   9                         UNITED STATES DISTRICT COURT
                                   10                      CENTRAL DISTRICT OF CALIFORNIA
                                   11
11440 W. Bernardo Ct., Suite 300




                                   12   BRYAN KROUGH,                                 Case No.: 2:20-cv-08535-JAK-E
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13                                    Plaintiff,
                                                                                      STIPULATED PROTECTIVE
                                   14   v.                                            ORDER
                                   15
                                        SOUTHWEST CREDIT SYSTEMS,
                                   16   L.P.,
                                   17                       Defendants.

                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28

                                                                            –1–
                                                                STIPULATED PROTECTIVE ORDER
                                    Case 2:20-cv-08535-JAK-E Document 20 Filed 04/28/21 Page 2 of 18 Page ID #:167



                                   1    I.    PURPOSES AND LIMITATIONS
                                   2          A.    Discovery in this action is likely to involve production of
                                   3          confidential, proprietary, or private information for which special
                                   4          protection from public disclosure and from use for any purpose other
                                   5          than prosecuting this litigation may be warranted. Accordingly, the
                                   6          parties hereby stipulate to and petition the Court to enter the following
                                   7          Stipulated Protective Order. The parties acknowledge that this Order
                                   8          does not confer blanket protections on all disclosures or responses to
                                   9          discovery and that the protection it affords from public disclosure and
                                   10         use extends only to the limited information or items that are entitled to
                                   11         confidential treatment under the applicable legal principles. The parties
11440 W. Bernardo Ct., Suite 300




                                   12         further acknowledge, as set forth in Section XIII(C), below, that this
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13         Stipulated Protective Order does not entitle them to file confidential
                                   14         information under seal; Civil Local Rule 79-5 sets forth the procedures
                                   15         that must be followed and the standards that will be applied when a
                                   16         party seeks permission from the Court to file material under seal.
                                   17   II.   GOOD CAUSE STATEMENT
                                   18         A.    This action is likely to involve the production of confidential business or
                                   19         financial information, including personal financial information regarding an
                                   20         individual’s financial transactions or financial accounts, and other information
                                   21         which is otherwise not available to the public, for which special protection from
                                   22         public disclosure and from use for any purpose other than prosecution of this
                                   23         action is warranted. Such confidential and proprietary materials and information
                                   24         consist of, among other things, confidential business or financial information,
                                   25         information regarding confidential business practices, including information
                                   26         implicating the privacy rights of an individual, information otherwise generally
                                   27         unavailable to the public, or which may be privileged or otherwise protected
                                   28         from disclosure under state or federal statutes, court rules, case decisions, or

                                                                              –2–
                                                                  STIPULATED PROTECTIVE ORDER
                                    Case 2:20-cv-08535-JAK-E Document 20 Filed 04/28/21 Page 3 of 18 Page ID #:168



                                   1         common law. Accordingly, to expedite the flow of information, to
                                   2         facilitate the prompt resolution of disputes over confidentiality of
                                   3         discovery materials, to adequately protect information the parties are
                                   4         entitled to keep confidential, to ensure that the parties are permitted
                                   5         reasonable necessary uses of such material in preparation for and in the
                                   6         conduct of trial, to address their handling at the end of the litigation, and
                                   7         serve the ends of justice, a protective order for such information is
                                   8         justified in this matter. It is the intent of the parties that information
                                   9         will not be designated as confidential for tactical reasons and that
                                   10        nothing be so designated without a good faith belief that it has been
                                   11        maintained in a confidential, non-public manner, and there is good
11440 W. Bernardo Ct., Suite 300




                                   12        cause why it should not be part of the public record of this case.
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   III. DEFINITIONS
                                   14        A.    Action: The above-captioned lawsuit entitled Bryan Krough v.
                                   15        Southwest Credit Systems, L.P., Case No. 2:20-cv-08535-JAK-E.
                                   16        B.    Challenging Party: A Party or Non-Party that challenges the
                                   17        designation of information or items under this Order.
                                   18        C.    “CONFIDENTIAL” Information or Items: Information (regardless
                                   19        of how it is generated, stored or maintained) or tangible things that
                                   20        qualify for protection under Federal Rule of Civil Procedure 26(c), and
                                   21        as specified above in the Good Cause Statement.
                                   22        D.    Counsel: Outside Counsel of Record and House Counsel (as well
                                   23        as their support staff).
                                   24        E.    Designating Party: A Party or Non-Party that designates
                                   25        information or items that it produces in disclosures or in responses to
                                   26        discovery as “CONFIDENTIAL.”
                                   27        F.    Disclosure or Discovery Material: All items or information,
                                   28        regardless of the medium or manner in which it is generated, stored, or

                                                                            –3–
                                                                STIPULATED PROTECTIVE ORDER
                                    Case 2:20-cv-08535-JAK-E Document 20 Filed 04/28/21 Page 4 of 18 Page ID #:169



                                   1         maintained (including, among other things, testimony, transcripts, and
                                   2         tangible things), that are produced or generated in disclosures or
                                   3         responses to discovery in this matter.
                                   4         G.    Expert: A person with specialized knowledge or experience in a
                                   5         matter pertinent to the litigation who has been retained by a Party or its
                                   6         counsel to serve as an expert witness or as a consultant in this Action.
                                   7         H.    House Counsel: Attorneys who are employees of a party to this
                                   8         Action. House Counsel does not include Outside Counsel of Record or
                                   9         any other outside counsel.
                                   10        I.    Non-Party: Any natural person, partnership, corporation,
                                   11        association, or other legal entity not named as a Party to this action.
11440 W. Bernardo Ct., Suite 300




                                   12        J.    Outside Counsel of Record: Attorneys who are not employees of a
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13        party to this Action but are retained to represent or advise a party to this
                                   14        Action and have appeared in this Action on behalf of that party or are
                                   15        affiliated with a law firm which has appeared on behalf of that party, and
                                   16        includes support staff.
                                   17        K.    Party: Any party to this Action, including all of its officers,
                                   18        directors, employees, consultants, retained experts, and Outside Counsel
                                   19        of Record (and their support staffs).
                                   20        L.    Producing Party: A Party or Non-Party that produces Disclosure
                                   21        or Discovery Material in this Action.
                                   22        M.    Professional Vendors: Persons or entities that provide litigation
                                   23        support services (e.g., photocopying, videotaping, translating, preparing
                                   24        exhibits or demonstrations, and organizing, storing, or retrieving data in
                                   25        any form or medium) and their employees and subcontractors.
                                   26        N.    Protected Material: Any Disclosure or Discovery Material that is
                                   27        designated as “CONFIDENTIAL.”
                                   28        O.    Receiving Party: A Party that receives Disclosure or Discovery

                                                                            –4–
                                                                STIPULATED PROTECTIVE ORDER
                                    Case 2:20-cv-08535-JAK-E Document 20 Filed 04/28/21 Page 5 of 18 Page ID #:170



                                   1          Material from a Producing Party.
                                   2    IV.   SCOPE
                                   3          A.     The protections conferred by this Stipulation and Order cover not
                                   4          only Protected Material (as defined above), but also (1) any information
                                   5          copied or extracted from Protected Material; (2) all copies, excerpts,
                                   6          summaries, or compilations of Protected Material; and (3) any
                                   7          testimony, conversations, or presentations by Parties or their Counsel
                                   8          that might reveal Protected Material.
                                   9          B.     Any use of Protected Material at trial shall be governed by the
                                   10   orders of the trial judge. This Order does not govern the use of Protected
                                   11   Material at trial.
11440 W. Bernardo Ct., Suite 300




                                   12   V.    DURATION
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13         Even after final disposition of this litigation, the confidentiality
                                   14         obligations imposed by this Order shall remain in effect until a
                                   15         Designating Party agrees otherwise in writing or a court order otherwise
                                   16         directs. Final disposition shall be deemed to be the later of (1) dismissal
                                   17         of all claims and defenses in this Action, with or without prejudice; and
                                   18         (2) final judgment herein after the completion and exhaustion of all
                                   19         appeals, rehearings, remands, trials, or reviews of this Action, including
                                   20         the time limits for filing any motions or applications for extension of
                                   21         time pursuant to applicable law.
                                   22   VI.   DESIGNATING PROTECTED MATERIAL
                                   23         A.     Exercise of Restraint and Care in Designating Material for
                                   24   Protection
                                   25                1.      Each Party or Non-Party that designates information or
                                   26                items for protection under this Order must take care to limit any
                                   27                such designation to specific material that qualifies under the
                                   28                appropriate standards. The Designating Party must designate for

                                                                               –5–
                                                                   STIPULATED PROTECTIVE ORDER
                                    Case 2:20-cv-08535-JAK-E Document 20 Filed 04/28/21 Page 6 of 18 Page ID #:171



                                   1               protection only those parts of material, documents, items, or oral
                                   2               or written communications that qualify so that other portions of
                                   3               the material, documents, items, or communications for which
                                   4               protection is not warranted are not swept unjustifiably within the
                                   5               ambit of this Order.
                                   6               2.    Mass, indiscriminate, or routinized designations are
                                   7               prohibited. Designations that are shown to be clearly unjustified or
                                   8               that have been made for an improper purpose (e.g., to
                                   9               unnecessarily encumber the case development process or to
                                   10              impose unnecessary expenses and burdens on other parties) may
                                   11              expose the Designating Party to sanctions.
11440 W. Bernardo Ct., Suite 300




                                   12              3.    If it comes to a Designating Party’s attention that
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13              information or items that it designated for protection do not
                                   14              qualify for protection, that Designating Party must promptly notify
                                   15              all other Parties that it is withdrawing the inapplicable
                                   16              designation.
                                   17        B.    Manner and Timing of Designations
                                   18              1.    Except as otherwise provided in this Order (see, e.g., Section
                                   19              B(2)(b) below), or as otherwise stipulated or ordered, Disclosure
                                   20              or Discovery Material that qualifies for protection under this Order
                                   21              must be clearly so designated before the material is disclosed or
                                   22              produced.
                                   23              2.    Designation in conformity with this Order requires the
                                   24              following:
                                   25                    a.     For information in documentary form (e.g., paper or
                                   26                    electronic documents, but excluding transcripts of
                                   27                    depositions or other pretrial or trial proceedings), that the
                                   28                    Producing Party affix at a minimum, the legend

                                                                            –6–
                                                                STIPULATED PROTECTIVE ORDER
                                    Case 2:20-cv-08535-JAK-E Document 20 Filed 04/28/21 Page 7 of 18 Page ID #:172



                                   1                     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”),
                                   2                     to each page that contains protected material. If only a
                                   3                     portion or portions of the material on a page qualifies for
                                   4                     protection, the Producing Party also must clearly identify the
                                   5                     protected portion(s) (e.g., by making appropriate markings
                                   6                     in the margins).
                                   7                     b.    A Party or Non-Party that makes original documents
                                   8                     available for inspection need not designate them for
                                   9                     protection until after the inspecting Party has indicated
                                   10                    which documents it would like copied and produced. During
                                   11                    the inspection and before the designation, all of the material
11440 W. Bernardo Ct., Suite 300




                                   12                    made available for inspection shall be deemed
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13                    “CONFIDENTIAL.” After the inspecting Party has identified
                                   14                    the documents it wants copied and produced, the Producing
                                   15                    Party must determine which documents, or portions thereof,
                                   16                    qualify for protection under this Order. Then, before
                                   17                    producing the specified documents, the Producing Party
                                   18                    must affix the “CONFIDENTIAL legend” to each page that
                                   19                    contains Protected Material. If only a portion or portions of
                                   20                    the material on a page qualifies for protection, the Producing
                                   21                    Party also must clearly identify the protected portion(s) (e.g.,
                                   22                    by making appropriate markings in the margins).
                                   23                    c.    For testimony given in depositions, that the
                                   24                    Designating Party identify the Disclosure or Discovery
                                   25                    Material on the record, before the close of the deposition all
                                   26                    protected testimony.
                                   27                    d.    For information produced in form other than
                                   28                    document and for any other tangible items, that the

                                                                           –7–
                                                               STIPULATED PROTECTIVE ORDER
                                    Case 2:20-cv-08535-JAK-E Document 20 Filed 04/28/21 Page 8 of 18 Page ID #:173



                                   1                     Producing Party affix in a prominent place on the exterior of
                                   2                     the container or containers in which the information is
                                   3                     stored the legend “CONFIDENTIAL.” If only a portion or
                                   4                     portions of the information warrants protection, the
                                   5                     Producing Party, to the extent practicable, shall identify the
                                   6                     protected portion(s).
                                   7         C.    Inadvertent Failure to Designate
                                   8               1.    If timely corrected, an inadvertent failure to designate
                                   9               qualified information or items does not, standing alone, waive the
                                   10              Designating Party’s right to secure protection under this Order for
                                   11              such material. Upon timely correction of a designation, the
11440 W. Bernardo Ct., Suite 300




                                   12              Receiving Party must make reasonable efforts to assure that the
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13              material is treated in accordance with the provisions of this Order.
                                   14   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                   15        A.    Timing of Challenges
                                   16              1.    Any party or Non-Party may challenge a designation of
                                   17              confidentiality at any time that is consistent with the Court’s
                                   18              Scheduling Order.
                                   19        B.    Meet and Confer
                                   20              1.    The Challenging Party shall initiate the dispute resolution
                                   21              process under Local Rule 37.1 et seq.
                                   22        C.    The burden of persuasion in any such challenge proceeding shall
                                   23        be on the Designating Party. Frivolous challenges, and those made for
                                   24        an improper purpose (e.g., to harass or impose unnecessary expenses
                                   25        and burdens on other parties) may expose the Challenging Party to
                                   26        sanctions. Unless the Designating Party has waived or withdrawn the
                                   27        confidentiality designation, all parties shall continue to afford the
                                   28        material in question the level of protection to which it is entitled under

                                                                           –8–
                                                               STIPULATED PROTECTIVE ORDER
                                    Case 2:20-cv-08535-JAK-E Document 20 Filed 04/28/21 Page 9 of 18 Page ID #:174



                                   1         the Producing Party’s designation until the Court rules on the challenge.
                                   2    VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
                                   3         A.    Basic Principles
                                   4               1.    A Receiving Party may use Protected Material that is
                                   5               disclosed or produced by another Party or by a Non-Party in
                                   6               connection with this Action only for prosecuting, defending, or
                                   7               attempting to settle this Action. Such Protected Material may be
                                   8               disclosed only to the categories of persons and under the
                                   9               conditions described in this Order. When the Action has been
                                   10              terminated, a Receiving Party must comply with the provisions of
                                   11              Section XIV below.
11440 W. Bernardo Ct., Suite 300




                                   12              2.    Protected Material must be stored and maintained by a
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13              Receiving Party at a location and in a secure manner that ensures
                                   14              that access is limited to the persons authorized under this Order.
                                   15        B.    Disclosure of “CONFIDENTIAL” Information or Items
                                   16              1.    Unless otherwise ordered by the Court or permitted in
                                   17              writing by the Designating Party, a Receiving Party may disclose
                                   18              any information or item designated “CONFIDENTIAL” only to:
                                   19                    a.    The Receiving Party’s Outside Counsel of Record in
                                   20                    this Action, as well as employees of said Outside Counsel of
                                   21                    Record to whom it is reasonably necessary to disclose the
                                   22                    information for this Action;
                                   23                    b.    The officers, directors, and employees (including
                                   24                    House Counsel) of the Receiving Party to whom disclosure is
                                   25                    reasonably necessary for this Action;
                                   26                    c.    Experts (as defined in this Order) of the Receiving
                                   27                    Party to whom disclosure is reasonably necessary for this
                                   28                    Action and who have signed the “Acknowledgment and

                                                                           –9–
                                                               STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-08535-JAK-E Document 20 Filed 04/28/21 Page 10 of 18 Page ID #:175



                                   1                    Agreement to Be Bound” (Exhibit A);
                                   2                    d.    The Court and its personnel;
                                   3                    e.    Court reporters and their staff;
                                   4                    f.    Professional jury or trial consultants, mock jurors, and
                                   5                    Professional Vendors to whom disclosure is reasonably
                                   6                    necessary or this Action and who have signed the
                                   7                    “Acknowledgment and Agreement to be Bound” attached as
                                   8                    Exhibit A hereto;
                                   9                    g.    The author or recipient of a document containing the
                                   10                   information or a custodian or other person who otherwise
                                   11                   possessed or knew the information;
11440 W. Bernardo Ct., Suite 300




                                   12                   h.    During their depositions, witnesses, and attorneys for
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13                   witnesses, in the Action to whom disclosure is reasonably
                                   14                   necessary provided: (i) the deposing party requests that the
                                   15                   witness sign the “Acknowledgment and Agreement to Be
                                   16                   Bound;” and (ii) they will not be permitted to keep any
                                   17                   confidential information unless they sign the
                                   18                   “Acknowledgment and Agreement to Be Bound,” unless
                                   19                   otherwise agreed by the Designating Party or ordered by the
                                   20                   Court. Pages of transcribed deposition testimony or exhibits
                                   21                   to depositions that reveal Protected Material may be
                                   22                   separately bound by the court reporter and may not be
                                   23                   disclosed to anyone except as permitted under this
                                   24                   Stipulated Protective Order; and
                                   25                   i.    Any mediator or settlement officer, and their
                                   26                   supporting personnel, mutually agreed upon by any of the
                                   27                   parties engaged in settlement discussions.
                                   28

                                                                           – 10 –
                                                               STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-08535-JAK-E Document 20 Filed 04/28/21 Page 11 of 18 Page ID #:176



                                   1    IX. PROTECTED MATERIAL SUPOENAED OR ORDERED
                                   2    PRODUCED         IN OTHER LITIGATION
                                   3         A.    If a Party is served with a subpoena or a court order issued in other
                                   4         litigation that compels disclosure of any information or items designated
                                   5         in this Action as “CONFIDENTIAL,” that Party must:
                                   6               1.    Promptly notify in writing the Designating Party. Such
                                   7               notification shall include a copy of the subpoena or court order;
                                   8               2.    Promptly notify in writing the party who caused the
                                   9               subpoena or order to issue in the other litigation that some or all of
                                   10              the material covered by the subpoena or order is subject to this
                                   11              Protective Order. Such notification shall include a copy of this
11440 W. Bernardo Ct., Suite 300




                                   12              Stipulated Protective Order; and
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13              3.    Cooperate with respect to all reasonable procedures sought
                                   14              to be pursued by the Designating Party whose Protected Material
                                   15              may be affected.
                                   16        B.    If the Designating Party timely seeks a protective order, the Party
                                   17        served with the subpoena or court order shall not produce any
                                   18        information designated in this action as “CONFIDENTIAL” before a
                                   19        determination by the Court from which the subpoena or order issued,
                                   20        unless the Party has obtained the Designating Party’s permission. The
                                   21        Designating Party shall bear the burden and expense of seeking
                                   22        protection in that court of its confidential material and nothing in these
                                   23        provisions should be construed as authorizing or encouraging a
                                   24        Receiving Party in this Action to disobey a lawful directive from another
                                   25        court.
                                   26   X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                   27        PRODUCED IN THIS LITIGATION
                                   28        A.    The terms of this Order are applicable to information produced by

                                                                           – 11 –
                                                               STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-08535-JAK-E Document 20 Filed 04/28/21 Page 12 of 18 Page ID #:177



                                   1         a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
                                   2         information produced by Non-Parties in connection with this litigation
                                   3         is protected by the remedies and relief provided by this Order. Nothing
                                   4         in these provisions should be construed as prohibiting a Non-Party from
                                   5         seeking additional protections.
                                   6         B.    In the event that a Party is required, by a valid discovery request,
                                   7         to produce a Non-Party’s confidential information in its possession, and
                                   8         the Party is subject to an agreement with the Non-Party not to produce
                                   9         the Non-Party’s confidential information, then the Party shall:
                                   10              1.    Promptly notify in writing the Requesting Party and the
                                   11              Non-Party that some or all of the information requested is subject
11440 W. Bernardo Ct., Suite 300




                                   12              to a confidentiality agreement with a Non-Party;
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13              2.    Promptly provide the Non-Party with a copy of the
                                   14              Stipulated Protective Order in this Action, the relevant discovery
                                   15              request(s), and a reasonably specific description of the information
                                   16              requested; and
                                   17              3.    Make the information requested available for inspection by
                                   18              the Non-Party, if requested.
                                   19        C.    If the Non-Party fails to seek a protective order from this court
                                   20        within 14 days of receiving the notice and accompanying information,
                                   21        the Receiving Party may produce the Non-Party’s confidential
                                   22        information responsive to the discovery request. If the Non-Party timely
                                   23        seeks a protective order, the Receiving Party shall not produce any
                                   24        information in its possession or control that is subject to the
                                   25        confidentiality agreement with the Non-Party before a determination by
                                   26        the court. Absent a court order to the contrary, the Non-Party shall bear
                                   27        the burden and expense of seeking protection in this court of its
                                   28        Protected Material.

                                                                           – 12 –
                                                               STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-08535-JAK-E Document 20 Filed 04/28/21 Page 13 of 18 Page ID #:178



                                   1    XI. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                   2         A.    If a Receiving Party learns that, by inadvertence or otherwise, it
                                   3         has disclosed Protected Material to any person or in any circumstance
                                   4         not authorized under this Stipulated Protective Order, the Receiving
                                   5         Party must immediately (1) notify in writing the Designating Party of the
                                   6         unauthorized disclosures, (2) use its best efforts to retrieve all
                                   7         unauthorized copies of the Protected Material, (3) inform the person or
                                   8         persons to whom unauthorized disclosures were made of all the terms of
                                   9         this Order, and (4) request such person or persons to execute the
                                   10        “Acknowledgment and Agreement to be Bound” that is attached hereto
                                   11        as Exhibit A.
11440 W. Bernardo Ct., Suite 300




                                   12   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   OTHERWISE PROTECTED MATERIAL
                                   14        A.    When a Producing Party gives notice to Receiving Parties that
                                   15        certain inadvertently produced material is subject to a claim of privilege
                                   16        or other protection, the obligations of the Receiving Parties are those set
                                   17        forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is
                                   18        not intended to modify whatever procedure may be established in an e-
                                   19        discovery order that provides for production without prior privilege
                                   20        review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as
                                   21        the parties reach an agreement on the effect of disclosure of a
                                   22        communication or information covered by the attorney-client privilege
                                   23        or work product protection, the parties may incorporate their agreement
                                   24        in the Stipulated Protective Order submitted to the Court.
                                   25   XIII. MISCELLANEOUS
                                   26        A.    Right to Further Relief
                                   27              1.    Nothing in this Order abridges the right of any person to
                                   28        seek its    modification by the Court in the future.

                                                                            – 13 –
                                                                STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-08535-JAK-E Document 20 Filed 04/28/21 Page 14 of 18 Page ID #:179



                                   1         B.    Right to Assert Other Objections
                                   2               1.    By stipulating to the entry of this Protective Order, no Party
                                   3               waives any right it otherwise would have to object to disclosing or
                                   4               producing any information or item on any ground not addressed in
                                   5               this Stipulated Protective Order. Similarly, no Party waives any
                                   6               right to object on any ground to use in evidence of any of the
                                   7               material covered by this Protective Order.
                                   8         C.    Filing Protected Material
                                   9               1.    A Party that seeks to file under seal any Protected Material
                                   10              must comply with Civil Local Rule 79-5. Protected Material may
                                   11              only be filed under seal pursuant to a court order authorizing the
11440 W. Bernardo Ct., Suite 300




                                   12              sealing of the specific Protected Material at issue. If a Party's
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13              request to file Protected Material under seal is denied by the Court,
                                   14              then the Receiving Party may file the information in the public
                                   15              record unless otherwise instructed by the Court.
                                   16   XIV. FINAL DISPOSITION
                                   17        A.    After the final disposition of this Action, as defined in Section V,
                                   18        within sixty (60) days of a written request by the Designating Party, each
                                   19        Receiving Party must return all Protected Material to the Producing
                                   20        Party or destroy such material. As used in this subdivision, “all
                                   21        Protected Material” includes all copies, abstracts, compilations,
                                   22        summaries, and any other format reproducing or capturing any of the
                                   23        Protected Material. Whether the Protected Material is returned or
                                   24        destroyed, the Receiving Party must submit a written certification to the
                                   25        Producing Party (and, if not the same person or entity, to the
                                   26        Designating Party) by the 60 day deadline that (1) identifies (by
                                   27        category, where appropriate) all the Protected Material that was
                                   28        returned or destroyed and (2) affirms that the Receiving Party has not

                                                                           – 14 –
                                                               STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-08535-JAK-E Document 20 Filed 04/28/21 Page 15 of 18 Page ID #:180



                                   1         retained any copies, abstracts, compilations, summaries or any other
                                   2         format reproducing or capturing any of the Protected Material.
                                   3         Notwithstanding this provision, Counsel are entitled to retain an
                                   4         archival copy of all pleadings, motion papers, trial, deposition, and
                                   5         hearing transcripts, legal memoranda, correspondence, deposition and
                                   6         trial exhibits, expert reports, attorney work product, and consultant and
                                   7         expert work product, even if such materials contain Protected Material.
                                   8         Any such archival copies that contain or constitute Protected Material
                                   9         remain subject to this Protective Order as set forth in Section V.
                                   10        B.     Any violation of this Order may be punished by any and all
                                   11        appropriate measures including, without limitation, contempt
11440 W. Bernardo Ct., Suite 300




                                   12        proceedings and/or monetary sanctions.
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13
                                   14   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                   15
                                   16   Dated:      April 27, 2021               /s/ Alejandro E. Figueroa
                                                                           Alejandro E. Figueroa
                                   17
                                                                           Attorney for Plaintiff
                                   18
                                   19
                                        Dated:      April 27, 2021               /s/ Brett B. Goodman
                                   20                                      Brett B. Goodman
                                                                           Attorney for Defendant
                                   21
                                   22
                                   23
                                   24   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                   25
                                                  4/28/2021                  /s/ CHARLES F. EICK
                                   26   Dated:
                                                                           HONORABLE CHARLES F. EICK
                                   27                                      United States Magistrate Judge
                                   28

                                                                            – 15 –
                                                                STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-08535-JAK-E Document 20 Filed 04/28/21 Page 16 of 18 Page ID #:181



                                   1                                        EXHIBIT A
                                   2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                   3
                                   4            I,                             [print or type full name], of
                                   5                  [print or type full address], declare under penalty of perjury that I
                                   6    have read in its entirety and understand the Stipulated Protective Order that
                                   7    was issue by the United States District Court for the Central District of
                                   8    California on __________ [DATE] in the case of Bryan Krough v. Southwest
                                   9    Credit Systems, L.P., Case No. 2:20-cv-08535-JAK-E. I agree to comply with and
                                   10   to be bound by all the terms of this Stipulated Protective Order and I
                                   11   understand and acknowledge that failure to so comply could expose me to
11440 W. Bernardo Ct., Suite 300




                                   12   sanctions and punishment in the nature of contempt. I solemnly promise that
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   I will not disclose in any manner any information or item that is subject to this
                                   14   Stipulated Protective Order to any person or entity except in strict compliance
                                   15   with the provisions of this Order.
                                   16           I further agree to submit to the jurisdiction of the United States District
                                   17   Court for the Central District of California for the purpose of enforcing the
                                   18   terms of this Stipulated Protective Order, even if such enforcement
                                   19   proceedings occur after termination of this action. I hereby appoint
                                   20                       [print or type full name] of                            [print
                                   21   or type full address and telephone number] as my California agent for service
                                   22   of process in connection with this action or any proceedings related to
                                   23   enforcement of this Stipulated Protective Order.
                                   24   Date:
                                   25   City and State where sworn and signed:
                                   26   Printed Name:
                                   27   Signature:
                                   28

                                                                              – 16 –
                                                                  STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-08535-JAK-E Document 20 Filed 04/28/21 Page 17 of 18 Page ID #:182



                                    1          SIGNATURE CERTIFICATION PURSUANT TO L.R. 5-4.3.4(2)(i)
                                    2         I have obtained authorization from the above signatories to file the above-
                                    3   referenced document, and the above signatories concur in the filing’s content.
                                    4

                                    5                                         GOODMAN LAW FIRM, APC
                                    6                                         By: /s/ Brett B. Goodman
                                    7                                         Brett B. Goodman
                                                                              Attorneys for Defendant
                                    8

                                    9

                                   10

                                   11
11440 w. Bernardo Ct., Suite 300




                                   12
   GOODMAN LAW FIRM, APC

     San Diego, CA. 92127




                                   13

                                   14

                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                                                     SIGNATURE CERTIFICATION
                                   Case 2:20-cv-08535-JAK-E Document 20 Filed 04/28/21 Page 18 of 18 Page ID #:183



                                    1                              CERTIFICATE OF SERVICE
                                    2         I certify that on April 28, 2021, a copy of the foregoing was filed and served
                                    3   electronically in the ECF system. Notice of this filing will be sent to the parties of
                                    4   record by operation of the Court’s electronic filing system. Parties may access this
                                    5   filing through the Court’s system.
                                    6

                                    7         DATED: April 28, 2021
                                    8                                           GOODMAN LAW FIRM, APC
                                    9
                                                                                By:   /s/ Brett B. Goodman
                                   10
                                                                              Brett B. Goodman
                                   11
11440 w. Bernardo Ct., Suite 300




                                   12
   GOODMAN LAW FIRM, APC

     San Diego, CA. 92127




                                   13

                                   14

                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                                                       CERTIFICATE OF SERVICE
